Citation Nr: 1806455	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-08 19	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence exists to reopen a claim for entitlement to service connection for anxiety reaction (also claimed as depression, anxiety and posttraumatic stress disorder (PTSD)).

2.  Entitlement to serviced connection for anxiety reaction (also claimed as depression, anxiety, and PTSD).

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a respiratory condition.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to December 1969, to include service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In May 2017 the Veteran testified in a Videoconference Hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for anxiety reaction was previously denied in a January 1972 rating decision.  The Veteran did not appeal the decision and it is therefore final.

2.  Evidence added to the record since the January 1972 denial is not cumulative or redundant of the evidence of record at the time of such decision and raises a reasonable possibility of substantiating the Veteran's claim for service connection for anxiety reaction.

3.  The Veteran's major depressive disorder with psychotic feature is etiologically related to his conceded in-service stressor.

4.  The competent evidence of record weighs against a finding that the Veteran has a currently diagnosed respiratory condition. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for anxiety reaction.  38 U.S.C. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2017).

2.  The criteria for service connection for major depressive disorder with psychotic feature have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2017).

3.  The criteria for service connection for a respiratory condition have not been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In a January 1972 rating decision , the RO denied the Veteran's original claim of service connection for anxiety reaction on the grounds that he did not have an anxiety disorder diagnosed in service.  The RO notified the Veteran of its decision and his appellate rights.  He did not initiate an appeal of the RO's decision within one year and no new and material evidence was received within a year.  38 C.F.R. § 3.156(b).  That decision became final.

Although the RO determined in an October 2010 rating decision that new and material evidence sufficient to reopen the claims had been submitted, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id.

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed this application to reopen his claim in September 2010.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

The evidence before VA at the time of the prior final decision consisted of the Veteran's service treatment records (STRs) and separation examination.  Evidence added to the record since January 1972 includes post-service VA mental health treatment and examinations including diagnoses of PTSD and major depressive disorder, private medical treatment records, the Veteran's lay statements, and testimony before the undersigned VLJ.  The Board finds that the evidence of record, including mental health diagnoses, are new, in that they were not previously considered.  The Board finds that the same evidence is material to the Veteran's claim because it relates to an unestablished fact necessary to substantiate the claim; that is, a diagnosed mental disorder.  Thus, for these reasons, the claim for service connection for anxiety reaction (also claimed as depression, anxiety, and PTSD) is reopened.

Service Connection

The Veteran is seeking service connection for headaches and a respiratory condition.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

A.  Anxiety reaction (also claimed as depression, anxiety, and PTSD).

The Veteran contends that he has a psychiatric condition claimed as anxiety reaction (also claimed as depression, anxiety, and PTSD) etiologically related to his active duty service.  Review of the claims file reveals that it has been conceded that the Veteran experienced combat in Vietnam and therefore an in-service stressor is conceded.

The Veteran's claims file contains conflicting VA medical evidence regarding whether or not he has symptomatology that meets the diagnosis of PTSD.  The Veteran's most recent VA PTSD examination found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-V criteria.  However, the examiner did note that the Veteran had a diagnosis of a major depressive disorder with psychotic feature.  The Veteran's symptoms, as indicated by the examiner, included symptoms associated with his conceded in-service trauma however, as the Veteran did not meet all of the Diagnostic and Statistical Manual of Mental Disorders (DSM-V) criteria, the examiner opined that "PTSD [was] not found on [the] exam" and indicated that "the rationale is that another mental disorder more accurately explains his symptoms."  The examiner continued to opine that the etiology of the Veteran's symptoms "cannot be linked to his stressor event" but did not offer any rationale in support of this conclusion.  Rather, the examiner cited to a previous August 2011 VA medical opinion that reasoned there was no objective medical evidence to support a nexus between the Veteran's major depressive disorder with psychotic feature and his in-service combat trauma because "the first mention of depression was in 2003, over 30 years from his service related stressor and there is no objective medical evidence that he was diagnosed with depression in service or within one to two years thereafter."  

Regarding the discrepancies between the diagnoses rendered by the Veteran's treating VA psychiatrist, most recently diagnosing PTSD in June 2017, and the evaluation in the December 2013 examination the examiner stated that the VA providers were unable to differentiate the Veteran's symptoms because they were entirely focused on the PTSD diagnosis.  Furthermore, the examiner indicated that the compensation and pension examiners "are required to use differential diagnostic skills" and that the disability questionnaire used in the examination was "updated and the DSM-V is required."

In June 2017 the Veteran's treating VA psychiatrist offered a nexus opinion which identified chronic PTSD as the Veteran's current disability and indicated that it was most likely caused or a result of his conceded combat experience in Vietnam.  The VA psychiatrist identified the Veteran's symptomatology as including intrusive thoughts, persistent avoidance, disturbances to sleep and nightmares, disturbances in mood and motivation, auditory and visual hallucinations, isolation, and flashbacks.

The Board notes that the symptomatology described by the VA treating psychiatrist, characterized as symptoms of chronic PTSD, and the December 2013 VA examiner, characterized as major depressive disorder with psychotic feature, overlap.  While the VA psychiatrist has attributed these symptoms to PTSD the VA examiner has competently and credibly ruled out a diagnosis of PTSD for VA purposes.  However, what is left is the VA examiner's diagnosis of a major depressive disorder with psychotic feature and conflicting nexus opinions to conceded in-service trauma.  Despite the fact that the VA examiner offered a negative nexus opinion between the Veteran's in-service stressor and his major depressive disorder the Veteran's treating VA psychiatrist offered a positive nexus opinion regarding the same symptomatology.  Therefore, the Board finds that, despite the differences in characterization of the Veteran's current psychiatric disability that the evidence is in equipoise as to whether it is due to his conceded in-service trauma.  The Board will afford the Veteran the benefit of the doubt on that point.  Thus, the record includes a diagnosis of a major depressive disorder with psychotic feature, a conceded stressor and a link between that stressor and the diagnosis.  Service connection for major depressive disorder is granted.  38 C.F.R. § 3.304(f).

B.  Respiratory condition

The Veteran contends that he has a respiratory condition etiologically related to his active duty service.  The Veteran's entrance examination was silent for any respiratory or pulmonary condition.  Review of the Veteran's STRs reveals that the Veteran was seen twice in March 1968 for an upper respiratory infection, once in April 1968 for bronchitis with a negative chest X-ray for pneumonia, and in September 1969 for a viral upper respiratory infection.  The Veteran's separation examination was silent for respiratory or pulmonary conditions.  

The Veteran has stated that he had pneumonia in both lungs while stationed at Fort Benning, and that he was hospitalized and had to start basic training over again, which he reportedly did poorly with due to fatigue and shortness of breath.  

In July 2010 the Veteran's chest was X-rayed as part of an Agent Orange-related study.  Two views of the Veteran's chest were performed and the results indicated no signs of pleural effusions or pulmonary edema.  Furthermore, the Veteran's lungs were described as normal in volume and clear.  Moderate pleural apical thickening was noted bilaterally but described as non-aggressive in nature and ultimately the X-ray revealed an impression with no evidence of acute cardiopulmonary disease or masses.

The Veteran underwent a VA respiratory examination in October 2011.  The Veteran's private and VA medical treatment records prior to that date did not include a diagnosis or treatment for any active or chronic respiratory condition.  The results of the VA examination diagnosed the Veteran with resolved acute bronchitis with no objective evidence of residuals, a 20 year history of tobacco use, and reiterated that there was no objective evidence of an active or chronic respiratory condition.  Therefore the examiner opined that it was less likely than not that any claimed respiratory condition was etiologically related to the Veteran's active service.  As further rationale the VA examiner cited the Veteran's documented in-service respiratory issues and explained that they were "acute and transitory" and "generally resolved with no residual."  The VA examiner also noted that an attempt was made to subject the Veteran to a complete pulmonary function test (PFT) as a part of the examination however it was noted by the PFT technician that the Veteran "[was] not able to follow directions sufficient to perform [PFT]."  The examiner provided that further PFT would not be necessary as it would be unlikely to yield a different outcome and was not required to offer a direct service connection opinion.  

Medical treatment records, both private and VA, subsequent to the October 2011 VA examination similarly fail to demonstrate an active or chronic respiratory condition.  When the Veteran testified before the undersigned VLJ he provided no testimony regarding a current respiratory condition. 

The Board finds that service connection for a respiratory condition is not warranted because the Veteran does not have a current disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1110; see Degmetich v. Brown, 104 F. 3d 1328 (1997).  Congress has specifically limited entitlement to service connection for disease or injury to cases where such in-service events have resulted in a current disability.  See 38 U.S.C. § 1110, 1131.  Thus, without "competent evidence of current disability," there can be no award of service connection.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

A careful review of the evidence leads the Board to conclude that the evidence in the record weighs against a finding that the Veteran is currently diagnosed with any condition related to the respiratory system.  The Board finds that the preponderance of the evidence weighs against a finding that Veteran has a respiratory condition.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence has been received to reopen the claim for service connection for anxiety reaction (also claimed as depression, anxiety, and PTSD) and the claim is reopened.

Entitlement to service connection for major depressive disorder with psychotic feature is granted (previously characterized as service connection for anxiety reaction). 

Entitlement to service connection for a respiratory condition is denied.

REMAND

Additional development is necessary prior to further disposition of the claim for service connection for headaches.  The record is unclear as to whether the Veteran had a headache condition that preexisted service. 

The Veteran's entrance examination found a depressed skull but the Veteran did not report any symptoms.  He entered service in February 1968.  The Veteran's STRs further indicate that he experienced headaches following the use of his "steel pot" helmet in April 1968.  The Veteran was seen twice more in May of 1968 and June 1968, as well as once in July 1968 for headaches.  The Veteran was seen by a neurologist in July 1968 who indicated that there was no apparent cause for the headaches, which were noted to have begun following the pre-service accident.  The Veteran was seen twice in August 1968 and once in September 1968 for headaches from an "accident six years ago."  Another neurology consultation in September 1969 revealed a normal examination with "no organic etiology found, probably tension type [headaches]."  In March 1969 the Veteran was seen twice for headaches and in June 1969 the Veteran had a medical profile for headaches due to his inability to wear the steel pot helmet, the diagnosis was muscular contraction headaches.  The Veteran's separation examination, conducted in December 1969 noted chronic headaches that began after a pre-service motor vehicle accident, the physical examination of the Veteran provided normal results.

In an October 2011 VA examination the Veteran was found to not have a current primary headache disorder.  However, subsequent VA medical treatment records indicate that the Veteran experiences right and left side headaches of a consistent duration.  The VA examiner further opined that there was evidence in the Veteran's STRs "that the Veteran had a pre-existing head injury and headaches" and that there was no objective medical evidence to indicate that the Veteran's service had "permanently aggravated or worsened the pre-existing headache."

The Board finds that the opinion of the October 2011 VA examiner to be inadequate.  Because a headache diagnosis or related defect was not noted on the Veteran's enlistment examination, the appellant is presumed sound.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence both (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-03 (July 16, 2003).

On remand, a VA examination and medical opinion must be obtained to address whether there is clear and unmistakable evidence that the Veteran had headaches that existed prior to service and that these headaches were not aggravated by service.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his headaches.  The claims file must be made available to the examiner for review in conjunction with the examination.  Based on review of the record and examination of the Veteran, the examiner should address the following:

(a)  Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had a headache condition that existed prior to his entry onto active duty?

(b)  If the answer is yes, does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the preexisting headache condition was not aggravated by service or that any increase in disability was due to the natural progression of the condition?

Please identify any such evidence with specificity.

(c)  If the answer to either (a) or (b) is no, is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's headaches had their onset in service?

The examiner is informed that for this question, aggravation is defined as any increase in disability.  If aggravation is present, the clinician should indicate, to the extent possible, the approximate level of disability (baseline) before the onset of the aggravation.

2.  After the development requested has been completed, the AOJ should review the examination report to ensure that it is in complete compliance with the directives of the REMAND.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once.

3.  After completing the require actions, and after conducting any additional development necessary based on the information obtained the AOJ should readjudicate the Veteran's service connection claims.  If the benefit sought on appeal remains in any respect denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


